Citation Nr: 0527697	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  05-09 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE


Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to November 
1945.  He died in October 1988.   The appellant is his 
surviving spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO).

The record reflects that a motion to advance this case on the 
docket was filed on the appellant's behalf by her accredited 
representative in October 2005.  Taking into consideration 
the appellant's advanced age, her motion for advancement on 
the docket was granted.  See 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  An unappealed rating decision in October 1990 denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.

2.  Evidence submitted since the October 1990 RO decision 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of entitlement to service connection for the cause of 
the veteran's death may not be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is ultimately seeking service connection for 
the cause of the veteran's death.  As a preliminary matter, 
however, the Board must determine whether new and material 
evidence has been received which is sufficient to reopen the 
appellant's claim, which was previously and finally denied in 
an unappealed October 1990 rating decision.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before 
considering a previously adjudicated claim, the Board must 
determine that new and material evidence was presented or 
secured for claim, making RO determination in that regard 
irrelevant.]   

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and the 
implementing regulations apply in the instant case.  A review 
of the record shows the appellant was notified of the VCAA as 
it applies to her claim by correspondence dated June 2003 and 
June 2004, and by a March 2005 statement of the case (SOC).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

The RO advised the appellant, in the aforementioned 
correspondence, what information and evidence was needed to 
substantiate her claim.  This correspondence also advised her 
what information and evidence must be submitted.  She was 
specifically told that it was her responsibility to support 
the claim with appropriate evidence.  In June 2004, she was 
specifically advised of the need to submit any evidence in 
her possession that pertains to the claim.  The 
correspondence advised her what information and evidence 
would be obtained by VA.

In this case, the Board finds that the appellant was fully 
notified of the need to give to VA any evidence pertaining to 
her claim.  When considering the notification letters and the 
other documents described above, as a whole, the Board finds 
that she was aware that it was ultimately her responsibility 
to give VA any evidence pertaining to her claim.  The 
appellant has been provided several opportunities to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  She was given ample time to respond to the 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that appellants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  To the extent 
that there may be an error in timing, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error.  After VCAA 
notice was provided to the appellant, the issue on appeal was 
re-adjudicated and a statement of the case was provided to 
the appellant.  The appellant has been provided every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error.  Id.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the appellant.  All 
medical and other evidence cited by the appellant as relevant 
to her claim either has been obtained or, if not, are 
unobtainable. 

The Board finds that further development is not needed in 
this case with respect to the issue on appeal because there 
is sufficient evidence to decide the claim.

Based on the above, the Board finds that VA has satisfied the 
duty to assist the appellant.  In the circumstances of this 
case, additional efforts to assist or notify her in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

Laws and Regulations.   To establish service connection for 
the cause of a veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A.§ 1310 (West 2002); 38 C.F.R. § 3.312(a) (2004).  
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

Service connection will be granted for a disability if it is 
shown that the veteran suffered from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, it is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Generally, an unappealed rating decision is final based on 
the evidence of record at the time of the decision.  38 
U.S.C.A. § 7105 (West 2002).  However, under 38 U.S.C.A. § 
5108, "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held the Board 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Background.  The veteran's death certificate showed that he 
died in October 1988.  The immediate cause of death was 
Hodgkin's disease.  No other conditions were listed on the 
death certificate, and no autopsy was performed.  At the time 
of death the veteran was not service connected for any 
disabilities.

By rating action in October 1990 service connection for the 
veteran's death was denied.  The basis for the denial of 
service connection for the cause of the veteran's death was 
the fact that there was no evidence showing a nexus between 
the Hodgkin's disease (noted to have its onset two years 
prior to death) which caused the veteran's death and his 
military service.  The appellant was notified that month, but 
did not appeal that decision, and it is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2004).

In January 2003, the appellant sought to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death.  In April 2003, she submitted medical 
records pertaining to medical treatment by the veteran for 
Hodgkin's.  In June 2003, she submitted a letter alleging in-
service exposure to various substances including Agent 
Orange.

By rating action in September 2003 the RO denied service 
connection for the veteran's death.  The basis for the denial 
was that no new and material evidence had been submitted to 
reopen the claim.  The appellant appealed.

Analysis.  The present inquiry is whether the appellant has 
submitted any new evidence which by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  

In support of her claim, the appellant has submitted medical 
records from Charlotte Hungerford Hospital and I. S. 
Lowenthal, M.D.  These records show treatment provided to the 
veteran for Hodgkin's disease.  Notably, however, the record 
available to VA in October 1990 revealed that the veteran was 
treated for Hodgkin's disease prior to his death.  The 
medical records, therefore, are duplicative of evidence 
already of record and do not constitute new and material 
evidence within the meaning of 38 C.F.R. § 3.156.

For evidence to be new and material in the matter, it would 
have to tend to show that a disability which caused or 
contributed to cause the veteran's death was related to his 
active service.  No evidence received since the initial 
October 1990 rating decision tends to do so.  The medical 
records show treatment for the death-causing disability; but 
there is no record which relates any such disability to the 
veteran's service in any way.   

The appellant argues that the veteran's death was due to 
exposure to Agent Orange during WWII.  Although Hodgkin's 
disease is a disorder for which the presumption of service 
connection based on exposure to herbicides applies, see 
38 C.F.R. §§ 3.307, 3.309 (2004), this regulation is not 
applicable in cases involving veterans who served only during 
World War II.  Therefore, the herbicide exposure presumption 
does not apply in this case.

The appellant has not submitted any competent evidence 
relating the cause of the veteran's death to service.  
Because she is a layperson, her own opinion in this matter is 
not competent evidence, as opinions regarding medical nexus 
require medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In fact, the appellant has not submitted any new evidence 
that was not previously of record, or that bears directly on 
the matter at hand.  The evidence submitted is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As new and material evidence 
in this matter has not been received since the prior final 
rating decision, the petition to reopen the claim must be 
denied.



ORDER

The appeal to reopen a claim of entitlement to service 
connection for the cause of the veteran's death is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


